DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/3/2021 has been entered.
Response to Amendment
The amendments to Claims 1, 85, 88 in the submission filed 9/3/2021 are acknowledged and accepted.
Cancellation of Claims 15,36,37,40,41,43,87 is acknowledged and accepted. 
In view of the amendments to the Claims, objection to Claims, and rejection under 35 U.S.C. 112(b) are withdrawn.
Pending Claims are 1-14,16-31,33-35,38-39,42,44-60,62-86,88. Claims 2-5,17-31,33-35,39-42,44-45,47-60,62-84,86, 



were withdrawn previously. Claims 32 and 61 were cancelled previously.


Claims 1,6-14,16,38,46,85,88 will be examined. 
Response to Arguments
Applicant's arguments filed 9/3/2021 have been fully considered but they are not persuasive. Applicant argues the following and Examiner respectfully disagrees:
Re: Claims 1,88
a)	The Office Action flip-flops between citations of the claimed "spatial light modulator." Applicant amended claim 1 to specifically claim a transmissive spatial light modulator that was recited in dependent claim 37. In the rejection of claim 1, the Office Action cites a reflective LCOS  of Yang as the claimed "spatial light modulator." Then in the rejection of claim 37, the Office Action flip-flops back to citing AOM 102 of Wang as the claimed "spatial light modulator." By reverting back to citing AOM 102 as the spatial light modulator in the rejection of claim 37, the Office Action eviscerates the rejection of claim 1 since Wang and Yang could no longer stand as a combination to achieve the claimed invention. 
	Firstly, the argument is moot because Claim 37 has been cancelled. But importantly, Yang is being utilized to teach the focusing of light to each of the plurality of locations within the translucent material by adjusting the first plurality of modulation pixels with a plurality of holographic patterns. Wang’s transmissive modulator is not being replaced by Yang’s reflective modulator.

b)	Applicant has amended claim 1 to specify the infrared wavelength of the light. In the rejection of claim 88, the Office Action proposed combining Yang with Wang and cites light source 111 of Wang as a near-infrared light source and then proposes modifying Wang with the 405 nm optics of Yang. 

Applicant’s arguments of the unworkability of the combination, due to it changes the principle of operation by modifying Wang’s near infrared light source with Yang’s visible light source, appear to be based on a literal application of the actual structure of Yang’s invention to the actual structure of Wang’s invention.  However, that is not the proper standard for the analysis required under 35 USC 103(a).  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Keller at 881, goes on to revisit the long history of the U.S. Court of Customs and Patent Appeals (CCPA) regarding the nature of suggestion established by the combined teachings of the references rather than the actual results of a physical, bodily incorporation:
To justify combining reference teachings in support of a rejection it is not necessary that a device shown in one reference can be physically inserted into the device shown in the other. In re Griver, 53 CCPA 815, 354, F.2d 377, 148 USPQ 197 (1966); In re Billingsley, 47 CCPA 1108, 279 F.2d 689, 126 USPQ 370 (1960). The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. In re Wood, 599 F.2d 1032, 202 USPQ 171 (CCPA 1979); In re Passal, 57 CCPA 1151, 426 In re Richman, 57 CCPA 1060, 424 F.2d 1388, 165 USPQ 509 (1970); In re Rosselet, 52 CCPA 1533, 347 F.2d 847, 146 USPQ 183 (1965).

	Wang teaches (fig 1) a focusing apparatus (system for focusing light) to focus light in a translucent material (scattering medium 113) at a plurality of locations (light beam 108 illuminates different structures in the scattering medium 113) within the translucent material (scattering medium 113), and comprising: a detector (phase conjugating device 116 which can be a CCD) comprising a plurality of detector pixels (CCD has a plurality of detector pixels); a first light source (light source 111 provides light beam 108 which is split by optical assembly 112 into different beams 121,126,127, The part of the optical assembly 112 which produces sample beam 121 is taken to be the first light source) to direct a first light (sample beam 1217) along an optical path (path of beam 121 from optical assembly 112 to scattering medium 113), wherein the first light (sample beam 121) is infrared (light source 111 is a near-infrared light source, p42, lines 1-3 and hence the sample beam 121 derived from light source 111 is infrared); a light modulator (acousto-optical modulation device 102) coupled to the first light source (light source 111) to transmit modulated light (acousto optical modulator 102 modulates the light beam 121 to a modulated beam 104) to a location (location of ultrasound focus 704) of the plurality of locations  within the translucent material (scattering medium 113), wherein the light modulator (acousto-optical modulation device 102)  is a transmissive light modulator (acousto-optical modulation device 102 is transmissive as in fig 1, Wang) ; a second light source (The part of the optical assembly 112 which produces reference beam 126 is taken to be the second light source)  to direct a second light (reference beam 126) to interfere (interference of signal beam 122 wherein the second light (reference beam 126) is infrared (light source 111 is a near-infrared light source and hence the reference beam 126 derived from light source 111 is infrared); and a processor (controller 110) coupled to the detector (phase conjugating device 116) and the spatial light modulator (acousto-optical modulation device 102). Yang teaches (fig 1),
a spatial light modulator (SLM) comprising a first plurality of modulation pixels (pixels of SLM) to modulate an amplitude or a phase (phase holograms) of light transmitted (light reflected by the SLM transmits through the sample volume, fig 1, sample is a scattering medium) to the location (location of a focused holographic spot) and a processor 
configured with instructions (software code which formulates the processor’s instructions) to adjust the first plurality of modulation pixels (pixels of SLM)  with a plurality of holographic patterns (phase holograms) to focus light to each of the plurality of locations (multi spot generation) within the translucent material (sample is a scattering medium). Combined Wang-Yang teach the limitations of amended Claim 1.
The structure taught in the combined teachings of the references, as set forth above, is a focusing apparatus.  Because the structure of the combined system is the same as 
c)	To calculate its phase holograms, Yang requires custom-designed software. In order to minimize the effect of spherical aberrations, the phase profiles must be calculated and which are a function of at least (1) optical wavelength (405 nm), (2) the index of refraction, (3) the focal length of the lens medium and (4) distance to lens. Also at least 3 equations that are a function of the optical wavelength to tune the optics of Yang for the 405 nm laser (e.g. calculating the phase at the back aperture of the lens; calculating defocus at the focal length to permit the "generation of good optical spots"). Combining Wang with Yang would require at least: (1) adding a beam expander to Wang (since Wang's AOM merely modifies a laser point) (2) modifying Yang's custom-designed software to locate an excitation spot and calculate phase holograms; and (3) completely redesigning the custom optics of Yang's for a different wavelength  according to the optical wavelength dependent equations. Note that lambda (wavelength symbol) is a variable in these equations. Combining Wang with Yang would require an engineering overhaul that includes adding optical components, reprogramming the software, and designing completely new holographic optics and aAttorney Docket No.: OPENWP12321Application No.: 16/056,805 substantial reconstruction and redesign of the elements. The combination of Wang and Yang is not obvious. Consequently, there is no motivation to modify Wang with Yang and the references cannot be combined.
	Applicant's assertion that combining Wang with Yang would require aAttorney Docket No.: OPENWP12321Application No.: 16/056,805 substantial reconstruction and redesign of the elements is merely an argument unaccompanied by evidentiary support, and, thus, is insufficient to rebut Examiner's finding of obviousness.  In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”). MPEP §§ 2145, 2129, 2144.03, 716.01(c).  
	Applicant’s statements are not evidence and must be supported by an affidavit or declaration.
	Firstly, adding a beam expander to the optics of Wang would not require undue experimentation on the part of a PHOSITA. A beam expander is a common optical element which is utilized in many optical systems whether dealing with visible light or near infrared light. Secondly, a PHOSITA who is in the art of computer generation of holograms would be skilled in the art to modify Wang’s invention to have a spatial light modulator which generates phase holograms without undue experimentation. Modulators which have phase only holograms are known in the art. The PHOSITA would also have the common knowledge in the art either to utilize Yang’s custom designed software or utilize standard software in the art of CGHs to generate phase holograms tuned to infrared light. This would not be beyond his skill level. In addition Wang also teaches wavelength of light 108 is in visible or near IR, also 200nm-2500nm, (p42, lines 1-7). Hence a PHOSITA would not find it difficult to modify Wang’s device with Yang’s apparatus.
	Now, Yang is being utilized to teach the focusing of light to each of the plurality of locations within the translucent material by adjusting the first plurality of modulation 
	Applicant’s arguments of the unworkability of the combination, due to combining Wang with Yang would require aAttorney Docket No.: OPENWP12321Application No.: 16/056,805 substantial reconstruction and redesign of the elements such as completely redesigning the custom optics of Yang's for a different wavelength   appear to be based on a literal application of the actual structure of Yang’s invention to the actual structure of Wang’s invention.  However, that is not the proper standard for the analysis required under 35 USC 103(a).  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Keller at 881, goes on to revisit the long history of the U.S. Court of Customs and Patent Appeals (CCPA) regarding the nature of suggestion established by the combined teachings of the references rather than the actual results of a physical, bodily incorporation:
	To justify combining reference teachings in support of a rejection it is not necessary that a device shown in one reference can be physically inserted into the In re Griver, 53 CCPA 815, 354, F.2d 377, 148 USPQ 197 (1966); In re Billingsley, 47 CCPA 1108, 279 F.2d 689, 126 USPQ 370 (1960). The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. In re Wood, 599 F.2d 1032, 202 USPQ 171 (CCPA 1979); In re Passal, 57 CCPA 1151, 426 F.2d 828, 165 USPQ 720 (1970); In re Richman, 57 CCPA 1060, 424 F.2d 1388, 165 USPQ 509 (1970); In re Rosselet, 52 CCPA 1533, 347 F.2d 847, 146 USPQ 183 (1965).
	The structure taught in the combined teachings of the references, as set forth above in b), is a focusing apparatus.  Because the structure of the combined system is the same as that claimed, it must inherently perform the same function of a focusing apparatus.  See MPEP § 2112.01.  
	The combination does not change the principle of operation of the primary reference Wang or render the reference inoperable for its intended purpose. Now, Wang does not teach away from modifying Wang’s focusing apparatus with Yang’s apparatus.	
	Also, Examiner provided reason to combine (i.e., for the purpose of utilizing a technique which allows simultaneous control of light patterning and correction for optical aberrations), please see the previous Office Action page 9. Applicant has merely alleged that no reason was provided or no reason exists, and has not provided any 
	 
d)	Applicant has amended claim 85 to include the features of claim 46. Claim 85 is allowable because of the deficiencies of Alfano discussed in the August 19, 2021 Examiner Interview. Accordingly, Applicant requests that the instant §103(a) rejection of claim 85 be withdrawn.
	In the interview Examiner had stated that the combination of references might not work if limitations from Claim 46 were added to Claim 85. However the scope of currently amended Claim 85 has changed where some of the limitations taught by Zhang have been removed. In view of the scope change, Examiner is able to apply Alfano to the currently amended claim and does not deem it allowable. 
	Hence the rejection of Claims 1,85 and 88 is upheld in view of the above arguments.
e)	The dependent claims are allowable over the prior art of record for at least the same reasons as independent claims.
Attorney Docket No.: OPENWP123Dependent claims are not patentable for at least the same reasons as the base claims.
Claims 1,6-14,16,38,46,85,88 are rejected as follows:
Claim Rejections - 35 USC § 103






In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.






Claims 1, 6,7, 16,38, 88   is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2014/0009808 A1, of record) in view of 
Yang et al (Three-dimensional Holographic photostimulation of the dendritic arbor, J. Neural Eng, 8, 046002, Date: 27 May 2011, pages 1-9, of record).

Regarding Claim 1, Wang teaches (fig 1) a focusing apparatus (system for focusing light, p29, lines 1-3, diffuse optical tomography, p29, lines 1-8, photon tunneling system 100, p32, lines 1-2) to focus light in a translucent material (scattering medium 113, p33, lines 1-4) at a plurality of locations (light beam 108 illuminates different structures in the scattering medium 113, p33, lines 1-4) within the translucent material (scattering medium 113, p33, lines 1-4), the focusing apparatus (system for focusing light, p29, lines 1-3, diffuse optical tomography, p29, lines 1-8, photon tunneling system 100, p32, lines 1-2)  comprising: 
a detector (phase conjugating device 116, p32, lines 1-7, phase conjugating device can be a CCD, p33, lines 18-23) comprising a plurality of detector pixels (CCD has a plurality of detector pixels); 
wherein the first light (sample beam 121, p33, lines 1-7) is infrared (light source 111 is a near-infrared light source, p42, lines 1-3 and hence the sample beam 121 derived from light source 111 is infrared); 
a light modulator (acousto-optical modulation device 102, p32, lines 1-7) coupled to the first light source (light source 111, lines 1-3) to transmit modulated light (acousto optical modulator 102 modulates the light beam 121 to a modulated beam 104, p33, lines 1-13) to a location (location of ultrasound focus 704, p33, lines 1-12) of the plurality of locations (locations within scattering medium 113 within the translucent material (scattering medium 113, p33, lines 1-4), wherein the light modulator (acousto-optical modulation device 102, p32, lines 1-7)  is a transmissive light modulator (acousto-optical modulation device 102 is transmissive as in fig 1, Wang) ; 
a second light source (light source 111 provides light beam 108 which is split by optical assembly 112 into different beams 121,126,127, The part of the optical assembly 112 which produces reference beam 126 is taken to be the second light source, lines 1-3, p33, lines 1-7)  to direct a second light (reference beam 126, p33, lines 1-7) to interfere (interference of signal beam 122 and reference beam 126, p33, lines 13-18) with light received (signal beam 122, p33, lines 12-15) from the location (location of ultrasound focus 704, p33, lines 1-12), the detector (phase conjugating device 116, p32, lines 1-7, wherein the second light (reference beam 126, p33, lines 1-7) is infrared (light source 111 is a near-infrared light source, p42, lines 1-3 and hence the reference beam 126 derived from light source 111 is infrared); and 
a processor (controller 110, p32, lines 1-7) coupled to the detector (phase conjugating device 116, p32, lines 1-7, phase conjugating device can be a CCD, p33, lines 18-23) and the spatial light modulator (acousto-optical modulation device 102, p32, lines 1-7).
	However Wang does not teach	
a spatial light modulator comprising a first plurality of modulation pixels to modulate an amplitude or a phase of light transmitted to the location and a processor,
wherein the processor is configured with instructions to adjust the first plurality of modulation pixels with a plurality of holographic patterns to focus light to each of the plurality of locations within the translucent material.
	Wang and Yang are related as light modulators.
	Yang teaches (fig 1),

wherein the processor (processor which runs the software written in C++, page 2, Sec 2.2, lines 1-3) is configured with instructions (software code which formulates the processor’s instructions) to adjust the first plurality of modulation pixels (pixels of SLM)  with a plurality of holographic patterns (phase holograms, page 2, Sec 2.2, lines 1-3) to focus light to each of the plurality of locations (multi spot generation, page 2, Sec 2.1, lines 1-2, fig 1b, page 3, Sec 2.3, lines 10-12) within the translucent material (sample is a scattering medium, p4, Sec 3.1, lines 1-3, hence sample is translucent because of the scattering).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Wang to include the teachings of Yang such that a spatial light modulator comprising a first plurality of modulation pixels to modulate an amplitude or a phase of light transmitted to the location and a processor, wherein the processor is configured with instructions to adjust the first plurality of modulation pixels with a plurality of holographic patterns to focus light to each of the plurality of locations within the translucent material for the purpose of 

	
Regarding Claim 6, Wang-Yang teach the focusing apparatus of claim 1, 
wherein the first light source (light source 111 provides light beam 108 which is split by optical assembly 112 into different beams 121,126,127, The part of the optical assembly 112 which produces sample beam 121 is taken to be the first light source, lines 1-3, p33, lines 1-7), the spatial light modulator (acousto-optical modulation device 102, p32, lines 1-7, Wang) and the detector (phase conjugating device 116, p32, lines 1-7, phase conjugating device can be a CCD, p33, lines 18-23) are arranged to increase an amount of light transmitted to the detector (phase conjugating device 116, p32, lines 1-7, phase conjugating device can be a CCD, p33, lines 18-23) from the spatial light modulator (acousto-optical modulation device 102, p32, lines 1-7, Wang) in response to scattering of light within the translucent material (scattering medium 113, p33, lines 1-4, Wang) (the relative arrangement in fig 1 of Wang, of  light source 111, the acousto-optical modulation device 102 and phase conjugating device 116 is similar to the current arrangement in fig 1 and hence this arrangement would lead to an increase in amount of light transmitted to the phase conjugating device 116 which is a CCD or detector). 

Regarding Claim 7, Wang-Yang teach the focusing apparatus of claim 1,
wherein the spatial light modulator (acousto optical modulator 102 modulates the light beam 121 to a modulated beam 104, p33, lines 1-13, Wang)  and the second light 
However Wang-Yang do not teach
wherein the spatial light modulator and the second light source are arranged at oblique angles to each other to increase an amount of light transmitted from the spatial light modulator to the detector in response to scattering of light within the translucent material.  
Although Wang-Yang do not explicitly disclose the spatial light modulator and the second light source are arranged at oblique angles to each other, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention that the spatial light modulator and the second light source are arranged at oblique angles to each other since the spatial light modulator and the second light source are arranged at zero angles to each other is disclosed and there are a finite potential ways (#3, no angle, acute angle and oblique angle) in which the spatial light modulator and the second light source can be arranged.  A person with ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense; see Pfizer, Inc. v. Apotex, Inc. (480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  Further a person of ordinary skill in the art would have been motivated to modify Wang-Yang to have the spatial light modulator 

Regarding Claim 16, Wang-Yang teach the focusing apparatus of claim 1, wherein the wavelength is within a range from about 700 nm to about 900 nm (wavelength of light 108 is in visible or near IR, also  200nm-2500nm which encompasses the claimed range, p42, lines 1-7, Wang).

Regarding Claim 38, Wang-Yang teach the focusing apparatus of claim 1,
wherein the second light source (light source 111 provides light beam 108 which is split by optical assembly 112 into different beams 121,126,127, The part of the optical assembly 112 which produces reference beam 126 is taken to be the second light source, lines 1-3, p33, lines 1-7)  is separated from the detector (phase conjugating device 16, p32, lines 1-7, phase conjugating device can be a CCD, p33, lines 18-23)  by a  distance (as in fig 1, Wang) and wherein the spatial light modulator (acousto optical modulator 102 modulates the light beam 121 to a modulated beam 104, p33, lines 1-13, Wang) comprises a transmissive spatial light modulator (transmissive as in fig 1, Wang).  
However Wang-Yang do not teach
wherein the second light source is separated from the detector by a distance of no more than about 10 mm.
Now, although Wang-Yang do not explicitly disclose the claimed range of the second light source is separated from the detector by a distance of no more than about  In re Aller, 105 USPQ 233 (C.C.P.A. 1955). A person of ordinary skill in the art would have been motivated to have the second light source is separated from the detector by a distance of no more than about 10 mm for the purpose of miniaturization of the apparatus.

Regarding Claim 88, Wang teaches (fig 1) an apparatus (system for focusing light, p29, lines 1-3, diffuse optical tomography, p29, lines 1-8, photon tunneling system 100, p32, lines 1-2) comprising: 
a detector (phase conjugating device 116, p32, lines 1-7, phase conjugating device can be a CCD, p33, lines 18-23) comprising a plurality of detector pixels (CCD has a plurality of detector pixels); 
a first infrared light source (light source 111 provides light beam 108 which is split by optical assembly 112 into different beams 121,126,127, The part of the optical assembly 112 which produces sample beam 121 is taken to be the first light source, lines 1-3, p33, lines 1-7, light source 111 is a near-infrared light source, p42, lines 1-3) to direct a first infrared light (sample beam 121, p33, lines 1-7, light is near-infrared light, p42, lines 
a light modulator (acousto-optical modulation device 102, p32, lines 1-7) coupled to the first infrared light source (light source 111, lines 1-3, light source 111 is a near-infrared light source, p42, lines 1-3) to transmit modulated infrared light (acousto optical modulator 102 modulates the light beam 121 to a modulated beam 104, p33, lines 1-13) to a location (location of ultrasound focus 704, p33, lines 1-12) of the plurality of locations (locations within scattering medium 113) within a three-dimensional translucent material (scattering medium 113, p33, lines 1-4, medium is  a biological tissue which is 3d), the light modulator (acousto-optical modulation device 102, p32, lines 1-7); 
a second infrared light source (light source 111 provides light beam 108 which is split by optical assembly 112 into different beams 121,126,127, The part of the optical assembly 112 which produces reference beam 126 is taken to be the second light source, lines 1-3, p33, lines 1-7, light source 111 is a near-infrared light source, p42, lines 1-3)  to direct a second infrared light (reference beam 126, p33, lines 1-7, , light source 111 is a near-infrared light source, p42, lines 1-3) to interfere (interference of signal beam 122 and reference beam 126, p33, lines 13-18) with exit infrared light received (signal beam 122, p33, lines 12-15) from the location (location of ultrasound focus 704, p33, lines 1-12), the detector (phase conjugating device 116, p32, lines 1-7, phase conjugating device can be a CCD, p33, lines 18-23) arranged with the second infrared light source (light source 111 provides light beam 108 which is split by optical assembly 112 into different beams 121,126,127, The part of the optical assembly 112 which produces reference 
a processor (controller 110, p32, lines 1-7) coupled to the detector (phase conjugating device 116, p32, lines 1-7, phase conjugating device can be a CCD, p33, lines 18-23) and the light modulator (acousto-optical modulation device 102, p32, lines 1-7).
	However Wang does not teach	
a spatial light modulator comprising a first plurality of modulation pixels to modulate an amplitude or a phase of the first infrared light to generate the modulated infrared light and a processor configured with instructions to adjust the first plurality of modulation pixels with a plurality of holographic patterns to focus the modulated infrared light to each of the plurality of locations within the three-dimensional translucent material.
	Wang and Yang are related as light modulators.
	Yang teaches (fig 1),
a spatial light modulator (SLM, page 2, Sec 2.1, lines 1-6) comprising a first plurality of modulation pixels (pixels of SLM) to modulate an amplitude or a phase (phase holograms, page 2, Sec 2.2, lines 1-3) of modulated light and a processor (processor which runs the software written in C++, p1ge 2, Sec 2.2, lines 1-3) configured with (sample is a scattering medium, p4, Sec 3.1, lines 1-3, hence sample is translucent because of the scattering, sample is a dendritic spine which is 3d, Sec 3.1, lines 4-5).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Wang to include the teachings of Yang such that a spatial light modulator comprising a first plurality of modulation pixels to modulate an amplitude or a phase of light transmitted to the location and a processor, wherein the processor is configured with instructions to adjust the first plurality of modulation pixels with a plurality of holographic patterns to focus light to each of the plurality of locations within the translucent material for the purpose of utilizing a technique which allows for simultaneous control of light patterning and correction for optical aberrations (page 7, Sec: Summary, last para, lines 9-12).

Claims 8-10,13-14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2014/0009808 A1, of record) in view of Yang et al (Three-dimensional Holographic photostimulation of the dendritic arbor, J. Neural Eng, 8, 046002, Date: 27 May 2011, pages 1-9, of record) and further in view of Masumura et al (US 2011/0071402 A1, of record).

Regarding Claim 8, Wang-Yang teach the focusing apparatus of claim 1.
	However Wang-Yang do not teach
wherein the first light source, the spatial light modulator, the second light source and the detector are arranged in sequence with the plurality of locations disposed between the spatial light modulator and the second light source.  
Wang-Yang and Masumura are related as focusing apparatus.
Masumura teaches (fig 4),
wherein the first light source (laser source 400, p83, lines 1-5), the light modulator (AOM 405, p83, lines 1-5), the second light source (light source 414, p86, lines 1-2) and the detector (photodetector 412, p85, lines 1-4) are arranged in sequence (laser source 400, AOM 405, light source 414 and detector 412 are arranged in this particular order from left to right) with the plurality of locations (locations in scattering medium 409, p84, lines 1-3) disposed between the spatial light modulator (AOM 405, p83, lines 1-5) and the second light source (light source 414).  
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Wang-Yang to include the teachings of Masumura such that the first light source, the spatial light modulator, the second light source and the detector are arranged in sequence with the plurality of locations disposed between the spatial light modulator and the second light source for the purpose of generating absorption and scattering distribution images (p95, lines 1-9).

Regarding Claim 9, Wang-Yang-Masumura teach the focusing apparatus of claim 8,

However Wang-Yang-Masumura do not teach
wherein an optical axis of the spatial light modulator and an optical axis of the second light source are arranged at oblique angles to each other.
Although Wang-Yang-Masumura do not explicitly disclose an optical axis of the spatial light modulator and an optical axis of the second light source are arranged at oblique angles to each other, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention that wherein an optical axis of the spatial light modulator and an optical axis of the second light source are arranged at oblique angles to each other since the optical axes of spatial light modulator and the second light source are arranged at zero angles to each other is disclosed and there are a finite potential ways (no angle, acute angle and oblique angle) in which the optical axes of spatial light modulator and the second light source can be arranged.  A person Pfizer, Inc. v. Apotex, Inc. (480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  Further a person of ordinary skill in the art would have been motivated to modify Wang-Yang-Masumura to have the optical axes of spatial light modulator and the second light source arranged at oblique angles to each other for the purpose of better coverage of light emitted from the SLM.

Regarding Claim 10, Wang-Yang-Masumura teach the focusing apparatus of claim 9, further comprising a modulator module (laser source 400 and AOM 405 in Masumura are considered a modulator module) comprising the first light source (laser source 400, p83, lines 1-5), the spatial light modulator (AOM 405, p83, lines 1-5) and a detector module (detector module is taken to be the light source 414 and photodetector 412) comprising the second light source (light source 414, p86, lines 1-2) and the detector (photodetector 412, p85, lines 1-4), and wherein the modulator module (laser source 400 and AOM 405 in Masumura are considered a modulator module)  and the detector module (detector module is taken to be the light source 414 and photodetector 412)  are located at the plurality of spaced apart locations (the two locations on the right and left of medium 409).  

Regarding Claim 13, Wang-Yang teach the focusing apparatus of claim 1.

wherein the first light source and the spatial light modulator are arranged in a first sequence and oriented to direct light toward the plurality of locations along an axis extending from the spatial light modulator toward the plurality of locations, and wherein the second light source and the detector are arranged and oriented in a second sequence away from the axis in order to receive forward scattered light transmitted obliquely from the plurality of locations and away from the axis and wherein the forward scattered light transmitted through the material to the detector corresponds to a curved energy profile distribution and wherein the curved energy profile distribution corresponds to a banana like shape.
Wang-Yang and Masumura are related as focusing apparatus.
Masumura teaches (fig 4),
wherein the first light source (laser source 400, p83, lines 1-5), and the light modulator (AOM 405, p83, lines 1-5) are arranged in a first sequence and oriented to direct light toward the plurality of locations (locations in scattering medium 409, p84, lines 1-3)  along an axis (axis going horizontal from laser source 400 through AOM 405 to detector 412) extending from the spatial light modulator (AOM 405, p83, lines 1-5) toward the plurality of locations (locations in scattering medium 409, p84, lines 1-3), and wherein the second light source (light source 414, p86, lines 1-2) and the detector (photodetector 412, p85, lines 1-4)  are arranged and oriented in a second sequence (light source 414 and photodetector 412 are in a sequence along a slanted axis which is away from the axis connecting laser source 400 and AOM 405) away from the axis (axis going horizontal from laser source 400 through AOM 405 to detector 412) in order to 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Wang-Yang to include the teachings of Masumura such that wherein the first light source and the spatial light modulator are arranged in a first sequence and oriented to direct light toward the plurality of locations along an axis extending from the spatial light modulator toward the plurality of locations, and wherein the second light source and the detector are arranged and oriented in a second sequence away from the axis in order to receive forward scattered light transmitted from the plurality of locations and away from the axis and wherein the forward scattered light transmitted through the material to the detector corresponds to a curved energy profile distribution and wherein the curved energy profile distribution corresponds to a banana like shape for the purpose of generating absorption and scattering distribution images (p95, lines 1-9).
However Wang-Yang-Masumura do not teach
forward scattered light is transmitted obliquely from the plurality of locations and away from the axis
Although Wang-Yang-Masumura do not explicitly disclose forward scattered light is transmitted obliquely from the plurality of locations and away from the axis, it Pfizer, Inc. v. Apotex, Inc. (480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  Further a person of ordinary skill in the art would have been motivated to modify Wang-Yang-Masumura to have forward scattered light is transmitted obliquely from the plurality of locations and away from the axis for the purpose of better coverage of light emitted from the medium.

Regarding Claim 14, Wang-Yang teach the focusing apparatus of claim 1, wherein the first light source (light source 111 provides light beam 108 which is split by optical assembly 112 into different beams 121,126,127, The part of the optical assembly 112 which produces sample beam 121 is taken to be the first light source, lines 1-3, p33, lines 1-7, Wang) and the spatial light modulator (acousto-optical modulation device 102, p32, lines 1-7, Wang) are oriented toward the plurality of locations (locations within scattering medium 113, Wang) to direct light toward the plurality of locations (locations 
	However Wang-Yang do not teach 
wherein the second light source and the detector are arranged in sequence with the plurality of locations disposed between the spatial light modulator and the second light source.  
Wang-Yang and Masumura are related as focusing apparatus.
Masumura teaches (fig 4),
wherein the second light source (light source 414, p86, lines 1-2) and the detector (photodetector 412, p85, lines 1-4) are arranged in sequence with the plurality of locations (locations in scattering medium 409, p84, lines 1-3) disposed between the spatial light modulator (AOM 405, p83, lines 1-5) and the second light source (light source 414).  
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Wang-Yang to include the teachings of Masumura such that the second light source and the detector are arranged in sequence with the plurality of locations disposed between the spatial light modulator .

Claims 11,12,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2014/0009808 A1, of record) in view of Yang et al (Three-dimensional Holographic photostimulation of the dendritic arbor, J. Neural Eng, 8, 046002, Date: 27 May 2011, pages 1-9, of record) and further in view of Masumura et al (US 2011/0071402 A1, of record) and Szabo et al (US 2015/0172545 A1, of record).

Regarding Claim 11, Wang-Yang-Masumura teach the focusing apparatus of claim 10.
	However Wang-Yang-Masumura do not teach
	further comprising a plurality of modulator modules and a plurality of detector modules coupled to the object at a plurality of at least four spaced apart locations and wherein the plurality of modules is coupled to the object to focus light to the plurality of locations within the object.  
	Wang-Yang-Masumura and Szabo are related as focusing imaging systems.
	Szabo teaches (fig 15),
further comprising a plurality of imaging modules (components 1902, 1904,1908, p197, lines 1-10, these can be alert components which can be displays, p177, lines 1-7) and a plurality of detector modules (multiple imaging modules 1804, p195, lines 1-8 which can be cameras) coupled to the object (helmet 1802, p195, lines 1-6) at a plurality of at least four spaced apart locations (plural 1804 locations) and wherein the plurality of modules 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Wang-Yang-Masumura to include the teachings of Szabo such that further comprising a plurality of modulator modules and a plurality of detector modules coupled to the object at a plurality of at least four spaced apart locations and wherein the plurality of modules is coupled to the object to focus light to the plurality of locations within the object for the purpose of utilizing a technique for obtaining a comprehensive imaging view (p19, lines 1-6).

Regarding Claim 12, Wang-Yang-Masumura-Szabo teach the focusing apparatus of claim 11, wherein the plurality of modulator modules (components 1902, 1904,1908, p197, lines 1-10, these can be alert components which can be displays, p177, lines 1-7, Szabo) and the plurality of detector modules (multiple imaging modules 1804, p195, lines 1-8 which can be cameras) are coupled to the processor (processor 195, p188, lines 1-5) in a network configuration (combination of processor 195 with imaging modules, p188, lines 1-3).

Claims 46,85,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2014/0009808 A1, of record) in view of Yang et al (Three-dimensional Holographic photostimulation of the dendritic arbor, J. Neural Eng, 8, 046002, Date: 27 May 2011, pages 1-9, of record) and further in view of Alfano et al (US 5,931,789, of record).

Regarding Claim 46, Wang-Yang teach the focusing apparatus of claim 1.
However Wang-Yang do not teach
further comprising a support configured to support the focusing apparatus on a head of a subject and wherein the support comprises a hat.
Wang-Yang and Alfano are related as focusing imaging apparatus.
Alfano teaches (fig 1) focusing apparatus (imaging, col 1, lines 21-24, col 9, lines 3-8),
further comprising a support (hat like holder, col 13, lines 30-34) configured to support the focusing apparatus (imaging, col 1, lines 21-24) on a head (head or brain)  of a subject (patient) and wherein the support comprises a hat (hat like holder).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Wang-Yang to include the teachings of Alfano such that comprising a support configured to support the focusing apparatus on a head of a subject and wherein the support comprises a hat for the purpose of utilizing a technique for imaging the internal structure of the head or brain (col 13, lines 30-34).

Regarding Claim 85, Wang teaches (fig 1) a focusing apparatus (system for focusing light, p29, lines 1-3, diffuse optical tomography, p29, lines 1-8, photon tunneling system 100, p32, lines 1-2) to focus light in a translucent material (scattering medium 113, p33, lines 1-4) at a location (light beam 108 illuminates different structures in the scattering medium 113, p33, lines 1-4, one of the positions of structures is considered the location) 
a detector (phase conjugating device 116, p32, lines 1-7, phase conjugating device can be a CCD, p33, lines 18-23) comprising a plurality of detector pixels (CCD has a plurality of detector pixels); 
a first light source (light source 111 provides light beam 108 which is split by optical assembly 112 into different beams 121,126,127, The part of the optical assembly 112 which produces sample beam 121 is taken to be the first light source, lines 1-3, p33, lines 1-7) to direct a first light (sample beam 121, p33, lines 1-7) along an optical path (path of beam 121 from optical assembly 112 to scattering medium 113); 
a light modulator (acousto-optical modulation device 102, p32, lines 1-7) coupled to the first light source (light source 111, lines 1-3) to transmit modulated light (acousto optical modulator 102 modulates the light beam 121 to a modulated beam 104, p33, lines 1-13) to the location (location of ultrasound focus 704, p33, lines 1-12) within the translucent material (scattering medium 113, p33, lines 1-4), the light modulator (acousto-optical modulation device 102, p32, lines 1-7); 
a second light source (light source 111 provides light beam 108 which is split by optical assembly 112 into different beams 121,126,127, The part of the optical assembly 112 which produces reference beam 126 is taken to be the second light source, lines 1-3, p33, lines 1-7)  to direct a second light (reference beam 126, p33, lines 1-7) to interfere (interference of signal beam 122 and reference beam 126, p33, lines 13-18) with light received (signal beam 122, p33, lines 12-15) from the location (location of ultrasound 
a processor (controller 110, p32, lines 1-7) coupled to the detector (phase conjugating device 116, p32, lines 1-7, phase conjugating device can be a CCD, p33, lines 18-23) and the light modulator (acousto-optical modulation device 102, p32, lines 1-7).
	However Wang does not teach	
a spatial light modulator comprising a first plurality of modulation pixels to modulate an amplitude or a phase of light transmitted to the location and a processor,
wherein the processor is configured with instructions to adjust the first plurality of modulation pixels with a plurality of holographic patterns to focus light at the location.
	Wang and Yang are related as light modulators.
	Yang teaches (fig 1),
a spatial light modulator (SLM, page 2, Sec 2.1, lines 1-6) comprising a first plurality of modulation pixels (pixels of SLM) to modulate an amplitude or a phase (phase holograms, page 2, Sec 2.2, lines 1-3) of light transmitted (light reflected by the SLM 
wherein the processor (processor which runs the software written in C++, page 2, Sec 2.2, lines 1-3) is configured with instructions (software code which formulates the processor’s instructions) to adjust the first plurality of modulation pixels (pixels of SLM)  with a plurality of holographic patterns (phase holograms, page 2, Sec 2.2, lines 1-3) to focus light at the location (location of one of the spots in the multi spot generation, page 2, Sec 2.1, lines 1-2, fig 1b, holographic spot, p4, Sec 3.1, lines 1-3, location is within a sample which is a scattering medium, , hence sample is translucent because of the scattering).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Wang to include the teachings of Yang such that a spatial light modulator comprising a first plurality of modulation pixels to modulate an amplitude or a phase of light transmitted to the location and a processor, wherein the processor is configured with instructions to adjust the first plurality of modulation pixels with a plurality of holographic patterns to focus light to each of the plurality of locations within the translucent material for the purpose of utilizing a technique which allows for simultaneous control of light patterning and correction for optical aberrations (page 7, Sec: Summary, last para, lines 9-12).
However Wang-Yang do not teach
further comprising a support configured to support the focusing apparatus on a head of a subject and wherein the support comprises a hat.
Wang-Yang and Alfano are related as focusing imaging apparatus.
Alfano teaches (fig 1) focusing apparatus (imaging, col 1, lines 21-24, col 9, lines 3-8),
further comprising a support (hat like holder, col 13, lines 30-34) configured to support the focusing apparatus (imaging, col 1, lines 21-24) on a head (head or brain)  of a subject (patient) and wherein the support comprises a hat (hat like holder).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Wang-Yang to include the teachings of Alfano such that comprising a support configured to support the focusing apparatus on a head of a subject and wherein the support comprises a hat for the purpose of utilizing a technique for imaging the internal structure of the head or brain (col 13, lines 30-34).
Conclusion






















Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTSNA V DABBI whose telephone number is (571)270-3270.  The examiner can normally be reached on M,Thu,Fri:8:30AM-3:30PM,Tues,Wed:8:30AM-4:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JYOTSNA V DABBI/Examiner, Art Unit 2872                     
 9/11/2021